Citation Nr: 1101726	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-03 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

The propriety of a reduction of the disability rating for 
service-connected residuals of prostate cancer with chronic 
cystitis of the bladder from 100 percent disabling to 20 percent 
disabling, effective October 1, 2008.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to November 1982, 
with four years of prior active service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In that rating decision, the RO reduced the evaluation 
of the Veteran's prostate cancer from 100 percent to 20 percent 
disabling, effective October 1, 2008.  In a March 2008 rating 
decision, the RO had provided the Veteran notice of its proposal 
to reduce the rating.  In July 2008, the Veteran submitted a 
notice of disagreement and subsequently perfected his appeal in 
January 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the Board's adjudication of the Veteran's 
appeal of the reduction of the disability rating for his service-
connected residuals of prostate cancer.

With regard to the Veteran's prostate cancer appeal, the Board 
finds the February 2008 VA examination is not adequate to decide 
the case.  The Veteran claims that he has bowel problems as a 
result of his radiation treatment and diarrhea, dizziness, back 
pain, and stomach cramps/pain as a result of medication he takes 
for his frequent urination.  The Board must consider these 
claimed residuals of his prostate cancer in determining the 
propriety of the reduction of the disability rating for that 
disability.  However, the only VA examination of record, dated in 
February 2008, does not fully discuss all of the Veteran's 
reported side effects.  As such, the February 2008 VA examination 
is not adequate to render a decision on the propriety of the 
reduction of the disability for service-connected residuals of 
prostate cancer from 100 percent to 20 percent.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical 
opinion is adequate if it provides sufficient detail so that the 
Board can perform a fully informed evaluation of the claim).

As the United States Court of Appeals for Veterans Claims (Court) 
explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), 
the Board may consider only independent medical evidence to 
support its findings.  The Court went on to say that, if the 
medical evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, ordering a 
medical examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  See 
Colvin at 175.  For the reasons described above, the Veteran's 
appeal of the reduction of the disability rating for service-
connected residuals of prostate cancer must be remanded for a new 
VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of updated treatment records 
related to prostate cancer residuals should 
be obtained and added to the claims folder.

2.  Thereafter, schedule the Veteran for a VA 
examination with an appropriate examiner in 
order to determine the current severity of 
his service-connected residuals of prostate 
cancer.  The claims folder must be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination.  The examination report 
must reflect that such a review was 
conducted.  All indicated studies should be 
completed.  The examiner should address all 
of the Veteran's reported side effects and 
residuals of prostate cancer and treatment 
thereof, including bowel problems, rectal 
bleeding, diarrhea, dizziness, weakness, 
fatigue, decreased concentration, problems 
with carrying and lifting, back pain, and 
stomach cramps/pain.

3.  After completing the above action and any 
other notification or development deemed 
necessary, the Veteran's appeal of the 
reduction of his disability rating for 
residuals of prostate cancer should be 
readjudicated.  If the claim for restoration 
of the 100 percent rating remains denied, a 
supplemental statement of the case should be 
provided to the Veteran.  After he has had an 
adequate opportunity to respond, this issue 
should be returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his case.  His 
cooperation in VA's efforts to develop his case, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of his 
appeal.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2010).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) 
(2010).

